Case 8:18-bi<-09240-RCT Doc 1 Filed 10/26/18 Page 1 of 46

Fill in misinformation to identify your case:

   

United States Ban|<ruptcy Court for the:
lVl|DDLE D|STR|CT OF FLORlDA - TAl\/iPA D|VlSlON

Case number mmon Chapter you are filing under:
- Chapter 7
[i Chapte'r 11
l:l Chapter 12

l:l Chapter 13 |:i Check if this an
amended filing

 

 

 

Oi°ficia| Form 101
Voiuntary Petition for individuals Fiiing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together_ca|led ajoint
case-and in joint cases, these forms use you to ask for information from both debtors. For exampie, if a form asks, “Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separateiy, the form uses Debtor 1 and Debtor 2 to distinguish
between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in

all of the forms.

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information. if
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer

every question.

m identify Yourse|f

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name

Write the name that is on Jeanna

 

 

 

 

your governmentjissued First name First name
picture identification (for

example, your driver's Sue

license or passport). Middle name Midd|e name

Bring your picture
identification to your
meeting with the irustee.

Reedy
l_ast name and Suffix (Sr,, Jr., li, |ll) Last name and Suffi)< (Sr., Jr,, l|, l|i)

 

 

 

2. Al| other names you have
used in the last 8 years

include your married or
maiden names.

 

3. Oniy the last 4 digits of
your Sociai Security
number or federal xxx_xx_61z4
individual Taxpayer
identification number
(|TlN)

 

Ochia| Form 101 Voiuntary Petition for individuals Fiiing for Bankruptcy page 1

Case 8:18-bi<-09240-RCT Doc 1 Filed 10/26/18 Page 2 0146

Debtor 1

4. Any business names and
Emp|oyer identification
Numbers (E|N) you have
used in the last 8 years

include trade names and
doing business as names

Jeanna Sue Reedy

"About-Debtor 1:

- l have not used any business name or Ele.

CaSe number (ifknown)

 

About Debtor 2 (Spouse On|y in a Joint Case):

l:l i have not used any business name or Ele.

 

 

Business name(s)

. v Business name(s)

 

 

E|Ns

Ele

 

5. Where you live

1071 Donegan Road
Lot 1 151

Largo, FL 33771
Number, Street, City, State & ZlP Code

Pineilas
County

if your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

if Debtor 2 lives at a different address:

 

Number, Street, City, State & ZiP Code

 

County

if Debtor 2's mailing address is different from yours, fill it
in here. Note that the court will send any notices to this
mailing address

 

 

Number, P.O. Box, Street, City, State & ZiP Code

Number, P.O. Box, Street, City, State & ZiP Code

 

6. Why you _are choosing
this district to file for
bankruptcy

Check one.'

- Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district

i:l l have another reason.
EXplaii'l. (See 28 U.S.C. § 1408.)

Check one.'

l:l Over the last 180 days before filing this petition, l
have lived in this district longer than in any other
district

|:l | have another reason.
Exp|ain, (See 28 U.S.C. § 1408.)

 

 

 

Official Form 101

Vo|untary Petition for individuals Fiiing for Bankruptcy

page 2

Debtor 1

Case 8:18-bk-09240-RCT Doc 1 Filed 10/26/18 Page 3 of 46

Jeanna Sue Reedy

Case number (irknown)

 

Tel| the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy
Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
choosing to file under

- Chapter7

[:l Chapter 11

lZl chapter 12

|:\ Chapter 13

8. How you will pay the fee l | will pay the entire fee when l file my petition. Please check with the clerk's office in your local court for more details
about how you may pay. Typica|ly, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
order. |f your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

|:j l need to pay the fee in installments. if you choose this option, sign and attach the Application for individuals to Pay
The Filing Fee in /nstal/ments (Officia| Form 1 O3A).

l:j l request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). if you choose this option, you must Hll out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

9. Have you filed for - No'

bankruptcy within the
last 8 years? i:l Yes.
District When Case number
District When Case number
District When Case number
10. Are any bankruptcy - No
cases pending or being
filed by a spouse who is ij Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
Debtor Relationship to you
District When Case number, if known
11. Do you rent your - No Go to line 12.
residence? `
|:] Yes, Has your landlord obtained an eviction judgment against you?

jj No. Go to line 12.

|:| Yes. Fill out /nitia/ StatementAbout an Eviction JudgmentAgainst You (Form 101A) and file it as part of
this bankruptcy petition.

 

Officia| Form 101

Vo|untary Petition for individuals Filing for Bankruptcy page 3

Debtor 1

Case 8:18-bk-09240-RCT Doc 1 Filed 10/26/18 Page 4 of 46

Jeanna Sue Reedy

Case number (ifi<nown)

 

Report About Any Businesses You Own as a Sole Proprietor

 

 

 

12. Are you a sole proprietor
of any fu|l- or part-time l No_ Go to Part 4.
business?
|:] Ye$_ Name and location of business

A sole proprietorship is a

business you operate as Name of business, if any

an individua|, and is noia

separate legal entity such

as a corporation,

partnership, or LLC. _

|f you have more than one Numberl Street, City, State & ZiP Code

sole proprietorship, use a

separate sheet and attach

it to this petition. Check the appropriate box to describe your business:
[] Health Care Business (as defined in 11 U.S.C. § 101(27A))
j:| Single Asset Real Estate (as dehned in 11 U.S.C. § 101(51B))
j:| Stockbroker (as defined in 11 U.`S.C. § 101(53A))
\'_'| Commodity Broker (as defined in 11 U.S.C. § 101(6))
|___| None of the above

13. Are you filing under /f you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate

Chapter 11 of the
Bankruptcy Code and are
you a small business
debtor?

For a definition of sma/l
business debtor, see 11
U.S.C. § 101(51D).

deadlines lf you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
operations, cash-flow statement and federal income tax return or if any of these documents do not exist, follow the procedure
in 11 U.S.C. 1116(1)(B).

- No. l am not filing under Chapter 11.

[:| NO. l am Hling under Chapter 11, but l am NOT a small business debtor according to the definition in the Bankruptcy
Code.

jj Yes' | am filing under Chapter 11 and l am a small business debtor according to the definition in the Bankruptcy Code.

 

14.

Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For examp/e, do you own
perishable goods, or
livestock that must be fed,
or a building that needs
urgent repairs?

- No.

|:l Yes.
What is the hazard?

 

|f immediate attention is
needed, why is it needed?

 

Where is the property?

 

Number, Street, City, State & Zip Code

 

thcia| Form 101

Vo|untary Petition for individuals Filing for Bankruptcy page 4

Case 8:18-bk-09240-RCT Doc 1 Filed 10/26/18 Page 5 of 46

Debtor 1

Explain Your Efforts to Receive a Briefing About Credit Counseling
Ab`out~Deb`tor1`: . ` ' ' y
You must check one.'

15. Tei| the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briehng about
credit counseling before
you file for bankruptcy,
You must truthfully check
one of the following
choices. if you cannot do
so, you are not eligible to
file.

|f you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

Jeanna Sue Reedy

| received a briefing from an approved credit [:|
counseling agency within the 180 days before l

filed this bankruptcy petition, and | received a

certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

l received a briefing from an approved credit |:|
counseling agency within the 180 days before l

filed this bankruptcy petition, but l do not have

a certificate of completion.

V\hthin 14 days after you tile this bankruptcy
petitionl you NlUST file a copy of the certificate and
payment plan, if any.

| certify that |.asked for credit counseling |:|
services from an approved agency, but was

unable to obtain those services during the 7

days after l made my request, and exigent
circumstances merit a 30-day temporary waiver

of the requirement

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you fled for bankruptcy

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you Hle.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted

only for cause and is limited to a maximum of 15

days

l am not required to receive a briefing about \:|
credit counseling because of:

L”_| |ncapacity.
l have a mental illness or a mental dehciency
that makes me incapable of realizing or
making rational decisions about finances

|:j Disability.
My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after l
reasonably tried to do so.

|:| Active duty.
l am currently on active military duty in a
military combat zone.

|f you believe you are not required to receive a
briefing about credit counseling, you must tile a
motion for waiver credit counseling with the court.

Case number (ifknown)

 

About bebtor 2 (Spouse"On|y in'a»Join`t Case):
You must check one.'

l received a briefing from an approved credit
counseling agency within the 180 days before l filed
this bankruptcy petition, and | received a certificate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before l filed
this bankruptcy petition, but | do not have a certificate
of completion.

V\hthin 14 days after you file this bankruptcy petition, you
lVlUST file a copy of the certificate and payment plan, if
any.

| certify that l asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after l made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement
attach a separate sheet explaining what efforts you made
to obtain the briehng, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

|f the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certihcate from the approved agency, along with a
copy ofthe payment plan you developed, if any, lf you do
not do so, your case may be dismissed.

Any extension of the 130-day deadline is granted only for
cause and is limited to a maximum of 15 days.

l am not required to receive a briefing about credit
counseling because of:

[j lncapacity.
l have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances

|:| Disability.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

|:I Active duty.
l am currently on active military duty in a military
combat zone.

if you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy

page 5

Case 8:18-bk-09240-RCT Doc 1 Filed 10/26/18 Page 6 of 46

Debtor1 Jeanna Sue Reedy

Case number (lrl<nown)

 

mnswer These Questions for Reporting Purposes

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumerdebts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personai, family, or household purpose.”

l:i No. Go to line 16b.

- Yes. Go to line 17.

16b. Are your debts primarily business debts‘? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investmentl

L__l No. Go to line 16c.

l:l Yes. Go to line 17.
160. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that
after any exempt
property is excluded and

[| No_ l am not filing under Chapter 7. Go to line 18. '

l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses

l
Yes` are paid that funds will be available to distribute to unsecured creditors?

 

 

administrative expenses . No
are paid that funds will
be available for |:l Yes
distribution to unsecured
creditors?
18. How many creditors do - 1_49 El 1,000-5,000 iii 25,001-50,000
Y°“ §St'mate thaty°“ g 50_99 Ei 5001-10,000 El 50,001-100,000
owe Ei 100-199 ill 10.001-25.000 lIl iviore ihanioo,ooo
lIl 200-999
19. i-iow much do you lI| $0 - $50,000 |Il $1,000,001 - $10 million iIi $500,000,001 - $1 billion

estimate your assets to
be worth?

El $50,001 - $100,000
l $100,001 - $500,000
lZl $500,001 - $1 million

i'_'l $10,000,001 - $50 million
l:l $50,000,001 - $100 million
El $100,000,001 - $500 million

El $1,000,000,001 - $10 billion
El $10,000,000,001 - $50 billion
i:l iviore than $50 billion

 

20. How much do you
estimate your liabilities
to be?

E| $0 - $50,000

Ei $50,001 - $100,000
l $100,001 - $500,000
lZl $500,001 - $1 million

l:l $1,000,001 - $10 million

m $10,000,001 - $50 million
l:i $50,000,001 - $100 million
m $100;000,001 - $500 million

Ei $500,000,001 - $1 billion

|Ii $1,000,000,001 ~ $10 billion
lZl $10,000,000,001 - $50 billion
Ei ivioro than $50 billion

 

Part 7 Sign Be|ow

For you

Officia| Form 101

  
 
 

l have examined this petition, and l declare under penalty of perjury that the information provided is true and correct.

lfl have chosen to file under Chapter 7, l am aware that l may prooeed, if eligiblel under Chapter 7, 11,12, or 13 of title 11,
United States Code. l understand the relief available under each chapter, and l choose to proceed under Chapter 7.

if no attorney represents me and l did not pay or agree to pay someone-who is not an attorney to help me fill out this
document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

l understand making a false statement concealing property, or obtaining money or property by fraud in connection with a

 

Signature of Debtor 2

O/ g Executed on

    

re of Debtor 1
/

/a/éiag,i

 

Executed on

 

MM/DD/YYYY

Vo|untary Petition for individuals Filing for Bankruptcy page 6

Case 8:18-bk-09240-RCT Doc 1 Filed 10/26/18 Page 7 of 46

Debtor 1

Jeanna Sue Reedy

Case number (ifknown)

 

 

For your attorney, if you are
represented by one

|f you are not represented by
an attorney, you do not need
to file this page.

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
for which the person is eligible. l also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
and, in a case in which § 707(b)(4)(D) applies, certify that | have no knowledge after an inquiry that the information in the

Date

schedules filT, th the petition is incorrect

Signature of Attorney for Debtor

Charies G. Moore, Esq. 0886701

Printed name

Charies G. Moore, P.A.
Firm name

1135 Pasadena Ave. S.
Suite 301

St. Petersburg, FL 33707
Number, Street, Cityl State & ZlP Code

(727) 381-8080

Contact phone Emai| address

0886701 FL

Bar number & State

/@/Z¢//&

MM / DD / YYYY

CGMPA1@AOL.COM

 

Official Form 101

Vo|untary Petition for individuals Filing for Bankruptcy

page 7

Case 8:18-bk-09240-RCT Doc 1 Filed 10/26/18 Page 8 of 46

Fill in this information to identify your case:
Debtor 1 Jeanna Sue Reedy

First Name Middle Name Lasl Name

Debtor 2
(Spouse if, filing) Firsl Name l\/liddle Name Last Name

 

United States Bankruptcy Court for the: i\/liDDLE D|STRlCT OF FLORIDA - TAMPA D|VlSlON

 

Case number
iii known) |:| Check if this is an

amended filing

 

 

 

Officia| Form 1068um
Summary of Your Assets and Liabiiities and Certain Statistical information 12/15

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. Fill out ali of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (thcial Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule A/B ................................................................................................ $ 88’000'00
1b Copy line 621 Total personal property, from Schedule A/B ..................................................................................... $ 15,895_06
1c. Copy line 63, Total of all property on Schedule A/B ............................................................................................... $ 103,895_06

summarize Your Liabiiities

Your liabilities
Amount you owe

2. Schedule D.' Creditors Who Have C/aims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of c/aim, at the bottom of the last page of Part 1 of Schedule D... 3 591578~90
3. Schedule E/F: Creditors Who Have Unsecured C/ai`ms (Official Form 106E/F)
3a Copy the total claims from Part 1 (priority unsecured claims) from line 6a of Schedule E/F ................................. $ 31063-55
Bb. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ............................ $ 106,321.26
Your total liabilities $ 168,963_71
Summarize Your income and Expenses
4. Schedule /: Your/ncome (thcia| Form 106|)
Copy your combined monthly income from line 12 of Schedule / ................................................................................ $ 3»406-05
5. Schedule J: Your Expenses (Official Form 106J)
$ 3,406.94

Copy your monthly expenses from line 22c of Schedule J ..........................................................................
Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7,11, or 13?
l'_'| No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

l Yes
7. What kind of debt do you have?

l Your debts are primarily consumer debts Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U,S.C. § 101(8). Fill out lines 8-Qg for statistical purposes. 28 U.S.C. § 159.

l'_'_l Your debts are not primarily consumer debts You have nothing to report on this part of the form. Check th/'s box and submit this form to
the court with your other schedules

Of'ncial Form 1068um Summary of Your Assets and Liabiiities and Certain Statistical information page 1 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 8:18-bk-09240-RCT Doc 1 Filed 10/26/18 Page 9 of 46

 

Debtor 1 Jeanna Sue Reedy Case number (ifknown)

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form

 

 

 

   
    

 

 

 

 

122A-1 i_ine 11; oR, Form 1225 Line 11; oR, Form 1220-1 Line 14. 3»832-00
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
i, . . . ,, ,. , .` .. ,. ,` ,. _. otai?'oi`éiiin
`Erbmji"R`ai`*ft;~’li?ibril_?$`¢=liediil.é€f/F;i:i¢opjy?the‘f§)fl|b\`i\iihg'.=?§. v
9a. Domestic support obligations (Copy line Ga.) $ 0_00
9b. Taxes and certain other debts you owe the government (Copy line 6b.) $ 3,063_55
90. Claims for death or personal injury while you were intoxicated (Copy line 60.) $ 0_00
9d. Student loans (Copy line 6f.) $ 0_00
9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims (Copy line 69.) $ __O_L
9f. Debts to pension or profit-sharing plans, and other similar debts (Copy line 6h.) +$ 0_00
99. Total. Add lines 9a through 9f. $ 3,063.55
thcial Form 1068um Summary of Your Assets and Liabiiities and Certain Statistical information page 2 of 2

Software Copyright (c) 1995-2018 Besi Case, LLC - www,bestcase.com

Best Case Bankruptcy

Case 8:18-bk-09240-RCT Doc 1 Filed 10/26/18 Page 10 of 46

Fill in this information to identify your case and this filing:

Debtor1 Jeanna Sue Reedy
Firsi Name lVliddle Name Lasl Name

Debtor 2
(Spouse_ if filing) First Name Midd|e Name Lasi Name

 

 

United States Bankruptcy Court for the: l\/llDDLE DlSTR|CT OF FLOR|DA - TAl\/lPA DlVlSlON

 

`Case number l:] Check if this is an
amended filing

 

Official Form 106A/B
Schedule AlB: Property 12/15

in each category, separately list and describe items. List an asset only once. lf an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).

Answer every question.

Describe Each Residence, Building, Land, or Other Rea| Estate You Own or Have ari interest in
1. Do you own or have any legal or equitable interest in any residence, building, |and, or similar property?

i:i No. Go to Part 2.
- Yes. Where is the property?

 

 

 

 

 

 

1.1 What is the property? check ali ihai apply
1071 Donegan Road [:j Single-family home Do not deduct secured claims or exemptions Put
LOt 1151 . . . . the amount of any secured claims on Schedule D:
Duplex or mu|tl-unit building . .
Street address if available or other description m _ , , Cred'tors Who Have cla/m3 Secured by Prope’?y-
m Condominium or cooperative
- l\/lanufactured or mobile home
Land Current value ot the Current value of the
Lat'gO FL 33771-0000 |:| entire property? portion you own?
Ciiy stare ZiP Code I:I investment property $16,000.00 $16,000.00
l:l Timeshare _ _ _
m Describe the nature of your ownership interest
Other _” (such as fee simp|e, tenancy by the entireties, or
Who has an interest in the property? Check one a "fe estate)» if kn°Wn~
- Debtor1 only Fee Simple
Pineilas l:| oebior 2 only
County m D
ebtor 1 and Debtor 2 On|y Check if this is community property
m At least one of the debtors and another (see insiruciions)
Other information you wish to add about this item, such as local
property identification number:
Owns the mobile home only - not the lot
Official Form 106A/B Schedule A/B: Property page 1

Software Copyright (c) 1996-2018 Besi Case_ LLC - www besicase.com Best Case Bankruptcy

Case 8:18-bi<-09240-RCT Doc 1 Filed 10/26/18 Page 11 of 46

Debtor 1 Jeanna Sue Reedy Case number (ifknown)

lf you own or have more than one, list here:
1,2 What is the property? check all that apply

 

 

 

 

 

 

 

4079 NaVajO AVerer - Single-family home Do not deduct secured claims or exemptions Put
street address if available or other description Du l l -_unn b ~ld~n the amount of any secured claims on Schedule D.'
m p ex or mu tl ul l g Creditors Who Have Claims Secured by Property.
n Condominium or cooperative
|:| Manufactured or mobile home
_ Current value of the Current value of the
Huber Helghf$ OH 45424-0000 |:| Land entire property? portion you own?
City State zlP Code I:I investment property $72,000.00 $72,000.00
Timeshare
m Describe the nature of your ownership interest
m Other _______ (such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one a "fe estate)r 'f known-
l Debtor 1 only Fee simple
Montgomery |:| Debtor 2 only
County n
Debtor 1 and Debtor 2 only Check if this is community property
m At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
\
2. Add the dollar value of the portion you own for all of your entries from Part1, including any entries for
pages you have attached for Part 1. Write that number here ............ => $88’000'00

 

Describe Your Vehicies

 

 

 

 

Do you own, iease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles you own that
someone else drives. if you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

i:l No
- Yes
3,1 Nlake; F0rd Who has an interest in the property? Check one
Mode|: FOCUS - Debtor 1 only
Yeari 2013 m Debtor 2 only
Approximate mileage: 45,287 m Debtor 1 and Debtor 2 only
Other information l:l At least one of the debtors and another

 

As appraised by Robert Bonnell
g Check if this is community property
(see instructions)

 

 

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?
$6,000.00 $6,000.00

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examp/es.' Boats, trailers, motors, personal watercrait, fishing vessels snowmobiles, motorcycle accessories

t .

- No
|:l Yes

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
.pages you have attached for Part 2. Write that number here ........................................................ $6’000~00

Describe Your Personal and Househo|d items
Do you own or have any legal or equitable interest in any of the following items?

Official Form 106A/B Schedule A/B: Property
Software Copyright (c) 1996-2018 Best Case, LLC - www,bestcase,oom

..................... =>

 

 

 

 

Current value of the
portion you own?

Do not deduct secured
claims or exemptions

page 2
Best Case Bankruptcy

Case 8218-bk-09240-RCT DOC 1 Filed 10/26/18 Page 12 Of 46

Deber 1 Jeanna Sue Reedy Case number (ifknown)

6. Househoid goods and furnishings
Examp/es.' Major appliances furniturel linens china, kitchenware
L'.'] No

- Yes. Describe .....

 

Househo|d Goods and Furnishings, as appraised by Robert
Bonnell

 

 

 

7. Electronics

$1,345.00

Examp/es: Televisions and radios; audio, video, stereo, and digital equipment; computers printers scanners; music collections electronic devices

including cell phones cameras media players games
El No
- Yes. Describe .....

 

l Electronics, as appraised by Robert Bonnell

8. Co||ectib|es of value

$300.00

Examp/es: Antiques and tigurines; paintings prints or other artwork; books pictures or other art objects stamp, coin, or baseball card collections

other collections memorabilia, collectibles
l:i No
- Yes. Describe .....

 

ICeramic do|is, Dunes oil painting, as appraised by Robert Bonnell l

9. Equipment for sports and hobbies

$170.00

Examp/es.' Spoits, photographic, exercise, and other hobby equipment; bicycles pool tables golf clubs skis; canoes and kayaks; carpentry toois;

musical instruments
- No
|:l Yes. Describe .....

10. Firearms
Examp/es: Pistois rifles shotguns ammunition, and related equipment

- No .
i:i Yes. Describe .....

1 1. C|othes

 

 

 

 

 

 

 

 

 

Examp/es: Everyday clothes furs leather coats designer wearl shoes accessories
l:l No
- Yes. Describe .....
IC|othes, as appraised by Robert Bonnell l $50.00
12. Jeweiry
Examp/es: Everydayjewelry, costume jewelry, engagement rings wedding rings heirloom jewelry, watches gems goid, silver
l:i No
l Yes. Describe .....
IJewe|ry, as appraised by Robert Bonnell $25.00
13. Non-farm animals
Examples: Dogs, cats, birds horses
I:l No
- Yes. Describe .....
Dog l $0.00
14. Any other personal and household items you did not already |ist, including any health aids you did not list
- No
page 3

official Form ioeA/B schedule A/B; Property

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

Case 8:18-bi<-09240-RCT Doo 1 Filed 10/26/18 Page 13 of 46
Debtor 1 Jeanna Sue Reedy ' Case number (ifknown)

|:l Yes. Give specific information .....

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here .. $1 ,890-00

 

 

 

 

Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
' portion you own?
Do not deduct secured
claims or exemptions

16. Cash
Examples: Money you have in your waiiet, in your home, in a safe deposit box, and on hand when you file your petition

i:i No
- Yes ................................................................................................................

Cash on hand $46.00

 

17. Deposits of money
Examples: Checkingl savings or other financial accounts certificates of deposit shares in credit unions brokerage houses and other similar

institutions if you have multiple accounts with the same institution, list each.

 

 

m No
- YSS ........................ lnstitution name:
PNC, acct ending in 0825 (pension and
17.1. Checking annuity proceeds) $7,407_12
17.2. Savings PNC, acct ending in 7434 (pension) $436_33

 

 

18. Bonds, mutual funds or publicly traded stocks
Examp/es: Bond funds investment accounts with brokerage firms money market accounts

l No
ij Yes __________________ institution or issuer name:

19. Non-pub|iciy traded stock and interests in incorporated and unincorporated businesses including an interest in an LLC, partnership, and
joint venture
- No

|:l Yes. Give specific information about them ...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks cashiers` checks promissory notes and money orders
Non.negofiable instruments are those you cannot transfer to someone by signing or delivering them.

-No

l:l Yes. Give specific information about them
issuer name:

21. Retirement or pension accounts
Examples: interests in |RA, ER|SA, Keogh, 401 (k), 403(b), thrift savings accounts or other pension or proht-sharing plans

-No

\:l Yes. List each account separately
Type of account: institution name:

22. Security deposits and prepayments
Your share of ali unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords prepaid rent, public utilities (eiectric, gas water), telecommunications companies or others
- No
|:] Yes_ _____________________ institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
l:i No
Official Form 106A/B Schedule A/B: Property page 4

Software Copyright (c) 1996~2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 8:18-bl<-09240-RCT Doo 1 Filed 10/26/18 Page 14 of 46

 

Debfol' 1 Jeanna Sue Reedy Case number (ifknown)
- Yes ........... issuer name and description.
Vaiic Retirement Services Company $115.56

 

 

24. interests in an education |RA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b)l and 529(b)(1).

- No
\'_'| Yes _____________ institution name and description Separateiy file the records of any interests.11 U.S.C. § 521 (c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
- No
|:l Yes. Give specific information about them...

26. Patents, copyrights trademarks, trade secrets and other intellectual property
Examp/es: lnternet domain names websites, proceeds from royalties and licensing agreements

l No
l:l Yes. Give specific information about them...

27. Licenses, franchises and other general intangibles
Examp/es.' Building permits exclusive licenses cooperative association holdings liquor licenses professional licenses

- No
l:l Yes. Give specinc information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you
l:l No

- Yes. Give specific information about them, including whether you already filed the returns and the tax years .......

 

 

 

2018 Tax refund Federai Undetermined

 

 

29. Famiiy support
Examples: Past due or lump sum alimony, spousal support, child suppoit, maintenance, divorce settlement property settlement

- No
l:l Yes. Give specific information ......

30. Other amounts someone owes you
Examples: Unpaid wages disability insurance payments disability benefits sick pay, vacation pay. workers’ compensation, Sociai Security
benehts; unpaid loans you made to someone else

- No
l:l Ves. Give specific information..

31. interests in insurance policies _
Examp/es: Health, disability, or life insurance; health savings account (HSA); credit, homeowners or renter’s insurance

l:|No

- Yes. Name the insurance company of each policy and list its value
Company name: Beneficiary: Surrender or refund
value:

Sun Life - term life policy Son and Daughter $0.00

 

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance poiicy, or are currently entitled to receive property because

someone hasdied.
- No

Official Form 106A/B Schedule A/B: Property page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 8:18-bl<-09240-RCT Doo 1 Filed 10/26/18 Page 15 of 46

D€ber 1 Jeanna Sue Reedy Case number (ifknown)

l:l Yes. Give specific lnformation..

33. Claims against third parties whether or not you have filed a lawsuit or made a demand for payment
Examp/es: Accidents employment disputes insurance claims or rights to sue

-No

i:| Yes Describe each claim .........

34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
- No

l:l Yes, Describe each claim .........

35. Any financial assets you did not already list
- No

ij Yes. Give specific information.,

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ..................................................................................................................... $81005~06

 

 

 

m Describe Any Business-Related Property You 0wn or Have an interest |n. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
- No. Go to Part 6.
l:] Yes. Go to line 38_

Describe Any Farm- and Commercial Fishing-Reiated Property You Own or Have an interest in.
if you own or have an interest iri farmland list it in Parl1.
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
- No Go to Part7v
m Yes. Go to line 47.

Describe Aii Property ¥ou Own or Have an interest in That You Did Not List Above

53. Do you have other property of any kind you did not already iist?
Examp/es: Season tickets country club membership

- No
ij Yes. Give specific information .........

 

 

 

 

 

 

 

 

 

54l Add the dollar value of ali of your entries from Part 7. Write that number here .................................... $0.00
List the Totais of Each Part of this Form

55. Part1: Total real estate, line 2 ...................................................................................................................... $88,000_00
56. Part 2: Total vehicles, line 5 $6,000.00

574 Part 3: Total personal and household items line 15 $1,890_00

58. Part 4: Total financial assets, line 36 $8,005.06

59. Part 5: Total business-related property, line 45 $0,00

60. Part 6: Total farm- and fishing-related property, line 52 $0_00

61. Part 7: Total other property not iisted, line 54 + $0_00

62. Total personal property. Add lines 56 through 61 $15,895_06 Copy personal property total $15,895_06
63. Total of all property on Schedule A/B. Add line 55 + line 62 $1()3’895_06
thcial Form 106A/B Schedule A/B: Property page 6

Software Copyright (c) 1996~2018 Best Case. LLC - www.bestcase.com Best Case Bankruptcy

CaS€ 8218-bk-09240-RCT DOC 1 Filed 10/26/18 Page 16 Of 46

Robert Bonnell

P. O. Box 10337
Brooksville, FL 34603

(8'13_) 493-1380

September 18, 201 8

Jeanna Reedy
1071 Donigan Road Lot 1151
Largo, FL 33771

Re: Appraisal of property located at 1071 Donigan Rd.

Dea:r Ms. Reedy:

Pursuant to your request for an appraisal of the above property be advised that l
have completed my investigation of the property as noted or reported

In my opinion as of the date of examination, September 15, 2018 the
ESTIMATED FAIR MARKET VALUE Was:

l Exclusive of Vehicle

oNE THOUSAND EIGHT HUNDRED NINTY DoLLARs
($i 890 00)

Piease review the rest of my report in detail and should there be any
question regarding any part thereof, do not hesitate to ca11 me. '

Respectfi.'tily Submitted,

%»~W< ,.///

Robert Bonnell

Case 8:18-bl<-09240-RCT Doo 1 Filed 10/26/18 Page 17 of 46

DESCRIPTION OF PROPERTY
3. Automobile: `
2013 Ford Focus
VIN: lFADP3126DL255079

45,287 miles

Power moon roof, rear spoiler

Recall problems with dual transmission 6_,000.00

6. Household goods and nimishings:

Kitchen table and 4 chairs 60.00
Frigidaire refrigerator 100.00
Samsung range 75.00
Kitcbenware_, pots, parts and dishes 15.00
Sofa and loveseat 120.00
End table 15 .00
8 X 12’ Area rug 40.00
2 Stained glass table lamps 30.00
Drop leaf side table 10.00
Teievision stand _ 15.00
Curio cabinet 35.00
11 Ceramic dolls 150.00
Tall stand l0.00
Wood chair 10.00
Mirror 1 0.00
Hall cabinet 10.00
Queen bed and bedding 150.00
Night table 20.00
Sewing machine in cabinet 50.00
Table lamp 5.00
Bureau and mirror 5.00
File cabinet 5.00
Full bed and bedding 75 .00
2 Night tables 10.00
Bureau ' 25.00
Mirror 5.00
Dunes oil painting 20.00
Cane back chair " 20.00
5 Piece Wicker patio set 75.00
6’ Alominum stop ladder ' 15.00
Woocl reciting chair 20.00
Hand truck _ 10.00
Sarnsung Washing machine 200.00
Samsung dryer 100.00

Sub total: $1,515.00

Page l

Case 8:18-bk-09240-RCT DOC 1 Filed 10/26/18 Page 18 of 46

DESCRIPTION OF PROPERTY
7. Electronics:
Sept:re 50” flat panel television 200.00
DVR 20.00
Hewlett Packard printer 20.00
Vizio 27” flat screen television 60.00

Sub total: $300.00

11. Wearing apparel: 50.00

_12. Costume jewelry 25.00

1477///5? M//i}"’ FMM/

DATE / ROBERT BONNELL, Appraiser

 

Page 2

Case 8:18-bl<-09240-RCT DOC 1 Filed 10/26/18 Page 19 of 46

Fill in this information to identify your case:`

Debtor1 Jeanna Sue Reedy

First Name Middle Name Last Name

Debtor 2
(Spouse if filing) First Name lVlidd|e Name Last Name

 

United States Bankruptcy Court for the: lVllDDLE D|STRlCT OF FLOR|DA - TAMPA D|V|S|ON

Case number
(ifknown) [] Check if this is an

amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 4/16

Be as complete and accurate as possible. lftwo married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Of'Hclal Form 106A/B) as your source, list the property that you claim as exempt, lf more space is
needed, fill out and attach to this page as many copies of Pan‘ 2.' Add/tiona/ Page as necessary. On the top of any additional pages, write your name and

case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. A|ternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory |imit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited

to the applicable statutory amount.
m |dentify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one on/y, even ifyour spouse is filing with you.
l:l You are claiming state and federal nonbankruptcy exemptions 11 U.SlC. § 522(b)(3)
- You are claiming federal exemptionsl 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specit`ic laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
1071 Donegan Road Lot 1151 Largo, $16,000_00 - $16,000.00 11 U.S.C. § 522(d)(1)
FL 33771 Pineilas County ~*__~ __
Owns the mobile home only - not the m 100% of fair market value, up to
lot any applicable statutory limit

Line from Schedule A/B: 1.1

 

 

 

 

:013 Ford Fac:s|:S,bZBr: ani|es " $6,000_00 - $3’775_00 11 U.S.C. § 522(d)(2)
s appraise y o e onne w __
Line from Schedule A/B: 3.1 m 100% of fair market value, up to
any applicable statutory limit
Househo|d S%od§ abnc:tFéirnish|i|ngs, $1,345_00 - $1’345_00 11 U.S.C. § 522(d)(3)
as appraise y o e onne ____ _-_
Line from Schedule A/B: 6.1 m 100% of fair market value, up to
any applicable statutory limit
§lectrc::‘iics, as appraised by Robert $300_00 - $300_00 11 U.S.C. § 522(d)(3)
onne ___ -___-_
Line from Schedule A/BI 7.1 g 100% of fair market value, up to
any applicable statutory limit
Ceramic dolls,,?D:nesBoil pa:lnting, as $170_00 - $170_00 11 U.S.C. § 522(d)(3)
appraised by o ert onne _~__v~ _
Line from Schedule A/B: 8.1 m 100% of fair market value, up to

any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2

Software Copyright (c) 1996-2018 Besl Case` LLC » www bestcase.com Best Case Bankruptcy

Case 8:18-bl<-09240-RCT DOC 1 Filed 10/26/18 Page 20 of 46

 

 

  

 

 

Debtor1 Jeanna Sue Reedy Case number (if known)
Brief§de`scr|ptlon`§ofjthé_ property.and':llne`:‘oni ;Cun'ent.va|ue§'¢>_flthe? l M"ui"1t dftheexe'n`iptionjyou claim ..` ’_Speclflc laws:that allow exemption
Schedule»lA`/_B that lists this property 7 ’ 'po`rtion:you:oiivii_e f:,` _ ' " : j '; ' ‘ l ' ' " v ' l 7 .
n - ' " ' Copy the value from , k§onlytihe box for"each exemption
' Schedule A/B v -

Clothes, as appraised by Robert $50_00 - $50_00 11 U.S.C. § 522(d)(3)
Bonnell ____-__ _________
Line from Schedule A/B: 11.1 m 100% of fair market value, up to

any applicable statutory limit
Jewe|ry, as appraised by Robert $25_00 - $25_00 11 U.S.C. § 522(d)(4)
Bonnell --_-__ -___~_~___~
Line from Schedule A/B: 12.1 m 100% of fair market value, up to

any applicable statutory limit
Cash On hand $46_00 - $46_00 11 U.S.C. § 522(d)(5)

Line from Schedule A/B: 16.1
m 100% of fair market value, up to
any applicable statutory limit

 

 

Checking: PNC, acct ending in 0825 $7,407_12 - 4 $7’407_12 11 U.S.C. § 522(d)(5)
(pension and annuity proceeds) --_~__ -__-_~
Line from Schedule A/B: 17.1 m 100% of fair market value, up to

any applicable statutory limit
Savings: PNC, acct ending in 7434 $436_38 _ - $436_38 11 U.S.C. § 522(d)(5)
(pension) ____ _____-____-
Line from Schedule A/B: 17.2 m 100% of fair market value, up to_

any applicable statutory limit

 

Va|ic Retirement Services Company $115_56 - $115_56 11 U.S.C. § 522(d)(5)
Line from Schedule A/B: 23.1 ______- _____-_
m 100% of fair market value, up to
any applicable statutory limit

 

_ Federa|: 2018 Tax refund Unknown - $919'94 11 U.S.C. § 522(d)(5)
Line from Schedule A/B: 28.1 ___-___ ___
m 100% of fair market value, up to
any applicable statutory limit

 

Sun Life - term life policy $0.00 g 100% or i=iviv 11 u.s.c. § 522(d)(7)
Beneficiary: Son and Daughter ______“ ___"._'____'_
Line from schedule A/B: 31 .1 l 100% Of fair market value, up to

any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

l No
l:l Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

|:l No
l:l Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 2

Software Copyright (c) 1996-2013 Best Case, LLC - www,bestcase.com Best Case Bankruptcy

Case 8:18-bl<-09240-RCT Doc 1 Filed 10/26/18 Page 21 of 46

Fill in this information to identify your case:

 

Middle Name Last Name

 

D€ber 1 Jeanna Sue Reedy
First Name

Debtor 2 vi

(Spouse if liling) First Name

United States Bankruptcy Court for the:

Case number

Mlddle Name Last Name

M|DDLE D|STR|CT OF FLOR|DA - TAMPA D|V|S|ON

 

 

(if known)

 

[j Check if this is an
amended filing

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct information. lf more space
is needed, copy the Additiona| Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

number (if known).

1. Do any creditors have claims secured by your property?

l:l No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.

- Yes. Fill in all of the information below.

m List Aii secured ciaims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. List all secured claims. |f a creditor has more than one secured claim, list the creditor separately Column A column B Column C
for each claim, lf more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possib|e, list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion
value of coilatera|. claim lf any
m Carmax Describe the property that secures the claims $3,289,94 $S,OOO_OO $0_()()
Cle°"°l`$ Name 2013 Ford Focus 45,287 miles
As appraised by Robert Bonnell
PO Box 440609 aApsp|ry)-f the date you file, the claim is: Check all that
Kennesaw, GA 30160 |:] Commgem
Number, Street, City, State & Zip Code l:| Unliquidal€d
l:l Dispured
Who owes the debt? Check one Nature of lien. Check all that apply_
- Debtor 1 only - An agreement you made (such as mortgage or secured
L__\ Debtor 2 only ear |°an)
l:l Debtor 1 and Debtor 2 only l:l Statutory lien (such as tax |ien, mechanic's lien)
l:] At least one of the debtors and another l:l Judgment lien from a lawsuit
l:l Check if this claim relates to a l:l Other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number 3150
|W Quicken Loans Describe the property that secures the claim: $56,288_96 $72,000_()0 $O_OO
C'ed"‘"`$ Name 4079 Navajo Avenue Huber Heights,
OH 45424 Montgomery County
PO Box 6577 aA‘:>sp|cy>`f the date you file, the claim is: Check all that
Carol Stream, |L 60197 [:| Commgem
Numberl Streell City` State 8 Zip Code m Un|iquidated
El Disputed
Who owes the debt? Check one Nature of lien. Check all that app|y.
- Debtor 1 only - An agreement you made (such as mortgage or secured
l:] Debtor 2 only Car loan)
m Debtor 1 and Debtor 2 only m Statutory lien (such as tax lien, mechanic's lien)
m At least one of the debtors and another m Judgment lien from a lawsuit
m Check if this claim relates to a m Other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number 8168
Ofncia| Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2

Software Copyright (c) 1996-2018 Besl Case_ LLC - www.bestcase.com

Besl Case Bankruptcy

Case 8:18-bl<-09240-RCT Doc 1 Filed 10/26/18 Page 22 of 46

Debtor1 Jeanna Sue Reedy
First Name Midd|e Name Last Name

Add the dollar value of your entries in Column A on this page. Wr|te that number here:
|f this is the last page of your form, add the dollar value totals from all pages.
Write that number here:

List others to Be Notified for a Debt That You Aiready Listed

Case number (iri<new)

 

 

$59,578.90

 

 

$59,578.90

 

 

Use this page only If you have others to be notified about your bankruptcy for a debt that'you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Simi|arly, if you have more
than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. if you do not have additional persons to be notified for any

debts in Part 1, do not fill out or submit this page.

Official Form 1060 Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

Software Copyright (c) 1996-2018 Besl Case, LLC -www.bestcase.com

page 2 of 2

Best Case Bankruptcy

Case 8:18-bl<-09240-RCT Doc 1 Filed 10/26/18 Page 23 of 46

    

Fill in this information to identify your case:

 

 

Debtor 1 Jeanna Sue Reedy

First Name Middle Name Last Name
Debtor 2
(Spouse il, filing) Flrst Name Middle Name Last Name

United States Bankruptcy Court for the: M|DDLE DlSTR|CT OF FLOR|DA - TAMPA D|V|S|ON

 

Case number
lirkncwn) [:| Check if this is an

amended filing

 

 

Official Form 106E/F
Schedule ElF: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. A|so list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. lf more space is needed, copy the Part you need, ml it out, number the entries in the boxes on the
|eft. Attach the Continuation Page to this page. lf you have no information to report in a Pai‘t, do not tile that Part. On the top of any additional pages, write your
name and case number (if known).

m i_isr Aii of Your PRioRiTY unsecured claims
1. Do any creditors have priority unsecured claims against you?
m No. Go to Part 2.
l Yes.

2. List all of your priority unsecured claims. lf a creditor has more than one priority unsecured claim, list the creditor separately for each claim For each claim listed
identify what type of claim it ls. lf a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts As much as
possible, list the claims in alphabetical order according to the creditor’s name. |f you have more than two priority unsecured claims, fill out the Continuation Page of
Part 1 |f more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

Total claim Priority Nonpriority
amount amount
2.1 lnterna| Revenue Service Last 4 digits of account number 6124 $3,063.55 $3,063.55 $0.00
Priority Creditor's Name
PO Box 7345 When was the debt incurred?
Phi|adelphia, PA 19101-7346
Number Street Clty State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. [| Contingem
- Debtor 1 only m Unliquldated
l.:l Debtor 2 only m Disputed
m Debtor1 and Debtor 2 On|y Type of PR|OR|TY unsecured claim:

l:] At least one of the debtors and another m Domestic SUPPO" Ob"gati°ns

l:l Check if this claim is for a community debt - Taxes and certain other debts you owe the government

 

ls the claim subject to offset? l:l Claims for death or personal injury while you Were intoxicated
l NO l__.l other specify
l:l Yes Tax year 2017

 

m ListAii cf Your NoNPRioRiTY unsecured ciaims

3. Do any creditors have nonpriority unsecured claims against you?

m No. You have nothing to report in this part Submit this form to the court with your other schedules

- Yes.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim llsted, identify what type of claim it is. Do not list claims already included in Part 1. lf more
than one creditor holds a particular claim, list the other creditors in Part 3.lfyou have more than three nonpriority unsecured claims fill out the Contlnuation Page of
Part 2.

Total claim

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 3
Software Copyright (c) 1996-2018 Besl Case` LLC - www.bestcase.com 48538 Besl Case Bankruptcy

Case 8:18-bl<-09240-RCT DOC 1 Filed 10/26/18 Page 24 of 46

Debtor1 Jeanna Sue Reedy

 

 

Case number (iikncw)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1 Care Credit - Synchrony Bank Last 4 digits of account number 8360 $620.10
Nonpriority Creditor's Name
Attn: Bankruptcy Dept_ When was the debt incurred?
PO Box 965061
Or|ando, FL 32896
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one,
- Debtor 1 only [:i Contingent
l`_`l Debior 2 only l'_`| unliquidated
m Debtor1 and Debtor 2 only L__i Disputed
\:] At least one of the debtors and another Type °f NONPRlOR'TY unsecured elau“:
l:l Check if this claim is for a community m Stuuem loans
debt l:i Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO ij Debts to pension or profit-sharing plans, and other similar debts
m Yes . Othery Specify Credit

4.2 Dayton Power and Light Co Last4 digits of account number 3097 $689.89
Nonpriority Creditor's Name
PO Box 740598 When was the debt incurred?
Cincinnati, OH 45274
Number Street City State Z|p Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only i:l Contingent
m Debtor 2 only m Unliquidated
m Debtor 1 and Debtor 2 only |:l Disputed
l:l At least one of the debtors and another Type of NONPR'oFuTY unsecured claim
ij Check if this claim is for a community L_'| Student loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NQ m Debts to pension or proht-sharing plansI and other similar debts
m Yes - ther' Specify Service

4.3 Kanes Last 4 digits of account number 1944 $865_89
Nonpriority Creditor's Name
Synchrony Bank When was the debt incurred?
Attn: Bankruptcy Dept.
PO Box 965061
Or|ando, FL 32896-5061
Number Street City State Z|p Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only i:l Contingent
ill Debtcr 2 only l:l unliquidated
\:] Debtor 1 and Debtor 2 only \:l Disputed
l'_'.i At least one of the debtors and another Type °f NONPR|°R'TY unsecured °'aim:
l:i Check if this claim is for a community m Stude"t loans
de_bf m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No L_.] Debts to pension or profit-sharing plans, and other similar debts
|:l Yes l Other_ Specify Couch and Loveseat

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 3
Best Case Bankruptcy

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Debtor 1

Case 8:18-bl<-09240-RCT DOC 1 Filed 10/26/18 Page 25 of 46

Jeanna Sue Reedy

4.4 Reliance

Case number (irkncw)

 

Last 4 digits of account number TD02 $104,145.38

Nonpriority Creditor's Name

PO Box 59838

When was the debt incurred?

Schaumburg, lL 60159

Number Street City State le Code

Who incurred the debt? Check one,

- Debtor 1 only
m Debtor 2 only
l:] Debtor 1 and

m At least one of the debtors and another

lIl check if this

m Contingent
l:| unliquidated
Debtor 2 only l:l Disputed

claim is for a community l:l Sludenl loans

 

Type of NONPR|0R|TY unsecured claim:

As of the date you file, the claim is: Check all that apply

debt

ls the claim subject to offset?

l No
l:l Yes

L__l Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

m Debts to pension or proht-sharing plans, and other similar debts

l other specify Overpayment of Long Term Disability

 

 

List others to Be thified About a oebt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For examp|e, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Simllarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, ||st the additional creditors here. if you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address

Brown & Joseph

One Pierce Place

Suite 1225W
ltasca, |L 60143

On which entry in Part 1 or Part 2 did you list the original creditor'?
Line g of (Check one):

m Part 1: Creditors with Priority Unsecured Claims
- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each

type of unsecured claim.

 

 

 

 

Total Claim
6a. Domestic support obligations Ga. 0_00
Total
claims
from Part1 6b. Taxes and certain other debts you owe the government Gb. 3,063_55
60. Claims for death or personal injury while you were intoxicated Sc. o_oo
6d. Other. Add all other priorityunsecured claims Write that amount here. 6d, 0_00
6e. Total Friority. Add lines 6a through 6d. 6e. 3,063_55
Total Claim
6i. Student loans 6i. 0_00
Total
claims
from Part 2 69. Obligations arising out of a separation agreement or divorce that
you did not report as priority claims 69- 0-00
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. 0_00
Gi4 Other. Add all other nonpriority unsecured claims Write that amount 6i.
here 106,321.26
ej. Total Nonpriority. Add lines et through 6i. ej. 106,321.26

Official Form 106 E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996»2015 Best Case, LLC - www.bestcase.com

 

 

 

 

Best Case Bankruptcy

Case 8:18-bl<-09240-RCT DOC 1 Filed 10/26/18 Page 26 of 46

Fill in this information to identify your case:
Debtor1 Jeanna Sue Reedy
First Name Midd|e Name Last Name

Debtor 2

(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: l\/llDDLE D|STR|CT OF FLOR|DA - TANlPA D|V|S|ON

 

Case number
(ifknown) l:| Check if this is an

amended filing

 

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1_ Do you have any executory contracts or unexpired |eases?
. No. Check this box and file this form with the court with your other schedules You have nothing else to report on this form,
|:l Yes. Fill in all of the information below even ifthe contacts of leases are listed on Schedule A/B:P/'ope/ty (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or |ease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts

and unexpired leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name_ Number_ Street, Cityl State and Z|P Code

2,1

Name

Number Street

City State ZlP Code
2.2

Name

Number Street

City State ZlP Code
2.3

Name

Number Street

City State ZlP Code
2.4

Name

Number Street

City State ZlP Code
2.5

Name

Number Street

City State ZlP Code

thclal Form 1066 Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2018 Best Case. LLC » www.bestcase.com Best Case Bankruptcy

Case 8:18-bl<-09240-RCT DOC 1 Filed 10/26/18 Page 27 of 46

    

Fill in this information to identify your case:
Debior 1 Jeanna Sue Reedy
First Name Midd|e Name Last Name

Debtor 2

(Spouse if. fillng) First Name Midd|e Name Last Name

 

United States Bankruptcy Court for the: M|DDLE DlSTR|CT OF FLOR|DA - TAl\/lPA D|V|S|ON

 

Case number
(lf known) m Check if this lS El`l

amended filing

 

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married
people are filing together, both are equally responsible for supplying correct information. lf more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (|f you are filing a joint case, do not list either spouse as a codebtor.

- No
|:l Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Corrimunity property states and territories include
Arizona, California, ldaho, Louisiana, Nevada, New l\/lexico, Puerto Rico, Texas, Washington, and Wisconsin.)

- No. Go to line 3.
\:l ¥es. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you, List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form1OGD),Schedule E/F (Official Form 106E/F), or Schedule G (Official Form1OSG). Use Schedule D, Schedule E/Fl or Schedule G to fill
out Column 2.

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name\ Number, Street, City, State and ZlP Code Check a|| Schedu|es that app|y;
3.1 |:l Schedule D, line
Name m Schedule E/F, line
l] Schedule G, line
Number Street
City State ZlP Code
342 |Il Schedule o, line
Name l:l Schedule E/F, line
l:l Schedule G, line
Number Street
City State ZlP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2018 Best Case, LLC ~ www.bestcase.com Best Case Bankruptcy

Case 8:18-bl<-09240-RCT DOC 1 Filed 10/26/18 Page 28 of 46

Fill in this information to identi
Debtor1 Jeanna Sue Reedy

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: M|DDLE D|STRICT OF FLOR|DA - TAlVlPA
D|V|SlON

Case number Check ifthis is:
(lll‘“°`”") l:l An amended filing

L__l A supplement showing postpetition chapter
13 income as of the following date:

OfflClal Form 106| m
Schedule l: Your income 12/15

Be as complete and accurate as possib|e. lf two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct information. |f you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. lf you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fill in your employment

 

 

 

 

   
   

 

 

 

 

   

 

information. . . . ,l _ l, ,
lf you have more than one job, E l t t t m Employed m EmP|OYed
attach a separate page with mP Oymen $ a U$

information about additional . N°l employed l:l Not employed
employers

Occupation

 

include part-time, seasonal, or

self-employed work. Empl°yeus name

 

Occupation may include student Employe"'$ address

or homemaker, if it applies

 

How long employed there?

Give Details About Month|y income

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $O in the space include your non-filing
spouse unless you are separated

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. lf you need
more space, attach a separate sheet to this form.

 

 

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2- deductions). lf not paid monthly, calculate what the monthly wage would be. 2~ $ o 00 $ N/A
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +$ NlA
4. Calcu|ate gross |ncome. Add line 2 + line 3. 4. $ 0.00 $ NlA

 

 

 

 

 

Official Form 1061 Schedule I: Your lncome page 1

Case 8:18-bi<-09240-RCT Doc 1 Filed 10/26/18 Page 29 of 46

Debtor 1 Jeanna Sue Reedy Case number (ifknown)

 

 

   

Copy line 4 here 4.

 

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Sociai Security deductions 5a. $ 472.73 $ NlA
5b. Mandatory contributions for retirement plans 5b. $ 0,00 $ NlA
5'c. Vo|untary contributions for retirement plans 50. $ 0_00 $ N/A
5d. Required repayments of retirement fund loans 5d. $ 0_00 $ NlA
5e. insurance 56, $ 39.16 $ NlA
5f. Domestic support obligations 5f. $ 0.00 $ N/A
5g. Union dues 59- $ 0.00 $ NlA
5h. Other deductions. Specify: 5h. $ 0.00 + $ NlA
Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+59+5h. 6. $ 51 1 .89 $ N/A
7. Calcu|ate total monthly take-home pay. Subtract line 6 from line 4. 7. $ -511.89 $ N/A
List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 83. $ 0.00 $ NlA
8b. interest and dividends 8b- $ 0.00 $ NlA
8c. Famiiy support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement 8c. $ 0_00 $ N[A
8d. Unemp|oyment compensation ` Bd. $ 0.00 $ NlA
8e. Sociai Security 8e. $ 0_00 $ NlA
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefrts under the Supplemental
Nutrition Assistance Program) or housing subsidies
Specify: 8f. $ 0.00 $ N/A
89. Pension or retirement income 89. $ 3,917.94 $ NlA
8h. Other monthly income. Specify: 8h.+ $ 0.00 + $ N/A
9. Add all other income. Add lines Ba+8b+80+8d+8e+8f+Bg+8h. 9. $ 3’917_94 $ N/A
10. Calcu|ate monthly income. Add line 7 + line 9. 10. $ 3,406.05 + $ NlA = $ 3,406_05
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse,
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11- +$ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedu/es and Statistical Summary of Certain Liabilities and Related Data, if it
applies $ 3,406.05
Combined

monthly income
13. Do you expect an increase or decrease within the year after you file this form?

l No.

 

[:| Yes. Explain: V

Official Form l06i Schedule I: Your Income page 2

Case 8:18-bi<-09240-RCT Doc 1 Filed 10/26/18 Page 30 of 46

Fill in this information to identify your case:

 

 

 

Dethr 1 Jeanna Sue Reedy Check if this iSZ

|:i An amended filing
Debtor 2 [| A supplement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court for the: M|DDLE D|STR|CT OF FLOR|DA - TAlVlPA MM /DD / YYYY

DiVISiON

Case number
(if known)

 

 

 

Official Form 106J
Schedule J: Your Expenses ‘ 12/1»5

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Describe Your Househo|d
1. is this a joint case?
- No. Go to line 2.
L_.l Yes. Does Debtor 2 live in a separate household?

l:l No
l:l Yes. Debtor 2 must file Ochial Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents? l No

Do not list Debtor 1 and |:| Yes_ Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2, each dependent .............. Debtor 1 or Debtor 2 age live with you?

Do not state the l:l No
dependents names. |:] yes

l:l No
l:l Yes
l:l No
l:l Yes
l:l No
l:l Yes

   

 

 

 

 

3. Do your expenses include - No
expenses of people other than m
yourself and your dependents? yes

Estimate Your Ongoing Month|y Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.

include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106|.)

 

4. The rental or home ownership expenses for your residence, include first mortgage

 

 

 

 

 

payments and any rent for the ground or lot. 4~ $ 544-00

if not included in line 4:

4a. Real estate taxes 4a. $ 19_00

4b. Property, homeowners or renter’s insurance 4b. $ 53_84

4c. Home maintenance, repair, and upkeep expenses 4c. $ 25_()0

4d. Homeowner’s association or condominium dues 4d. $ 0_00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0_00

 

thcial Form 106J Schedule J: Your Expenses , page 1

Case 8:18-bi<-09240-RCT Doc 1 Filed 10/26/18 Page 31 of 46

Debtor1 Jeanna Sue Reedy

6,

9°.\'

11.
12.

13.
14.
15.

16.

17.

18.
19.

20.

21.

22.

23.

24,

Oficial Form 106J

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The result is your monthly net income.

Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

l No.

 

 

 

 

 

 

 

Uti|ities:
6a Electricity, heat, natural gas 6e. $ 170_00
6b. Water, sewer, garbage collection 6b. $ 136_00
6c. Telephone, cell phone, internet, satellite, and cable services 6e. $ 0_()0
6d. Other. Specify: Ce|| phone 6d. $ 45_00

Bundie package $ 140.00
Food and housekeeping supplies 7. $ 305_00
Childcare and children’s education costs 8. $ 0.00
Ciothing, |aundry, and dry cleaning 9. $ 98_00
Persona| care products and services 10. $ 25.00
Medicai and dental expenses 11. $ 280_00
Transportation. include gas, maintenance, bus or train fare.
Do not include car payments . 12- $ 150-00
Entertainment, clubs, recreation, newspapers magazines, and books 13. $ 25_00
Charitable contributions and religious donations 14. $ 385_00
lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. $ 32_50
15b. Health insurance 15b. $ 134_00
15c. Vehicle insurance 150. $ 145,60
v15d. Other insurance Specify: 15d. $ 0_00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specifyf |RS installment agreement 16. $ 100.00
installment or lease payments:
17a. Car payments for Vehicle 1 17a. $ 350_00
17b. Car payments for Vehicle 2 17b. $ 0_00
17c. Other. Specify: 17c. $ 0.00
17d. Other, Specify: 17d. $ 0.00
Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule I, Your Income (Official Form 106|). 18~ 3 0-00
Other payments you make to support others who do not live with you. $ 0_0()
Specify: 19.
Other real property expenses not included in lines 4 or 5 of this form or on Schedule I.' Your Income.
20a Mortgages on other property 203. $ 0.00
20b. Real estate taxes 20b. $ 0_00
200. Property, homeowners or renter’s insurance 20c. $ 0_00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0_00
20e. Homeowner’s association or condominium dues 20e. $ 0_00
Other: Specify: Pet care 21. +$ 125.00
Pest control +$ 19.00
Calcu|ate your monthly expenses
22a Add lines 4 through 21. $ 3,406_94
22b. Copy line 22 (monthiy expenses for Debtor 2), if any, from thcial Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expenses $ 3,406_94
Calcu|ate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule l. 23a. $ 3,406_05
23b. Copy your monthly expenses from line 22c above. 23b. -$ 3,406_94
23c. Subtract your monthly expenses from your monthly income.

23c. $ -0.89

 

 

 

l:l Yes. 7 |E<p|ain here:

Schedule J: Your Expenses

page 2

Case 8:18-bl<-09240-RCT Doc 1 Filed 10/26/18 Page 32 of 46

Fill in this information to identify your case:

 

 

 

Debtor 1 Jeanna Sue Reedy

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Lasi Name

United States Bankruptcy Court for the: M|DDLE DlSTRlCT OF FLOR|DA - TAlVlPA D|V|S|ON

 

Case number
(ifknown) |:| Check if this is an

amended filing

 

 

Official Form 106Dec
Declaration About an individual Debtor's Schedules 12/15

if two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

 

- No
|:| Yes. Name of person Attach Bankruptcy Pet/tion Preparer’s Not)'ce,
Dec/arati`on, and Signature (thciai Form 119)
Under p f per]u ,l decl l have re e summary and schedules filed with this declaration and
that th y are ue and cor

 

 

&/I anna Sue Reedy Signature of Debtor 2

Signature of Debt

/am/;< e//a» /a<*/

 

Official Form 1060ec Declaration About an individual Debtor's Scheduies

Software Copyright (c) 1996-2018 Best Case. LLC - www.bestcase.corn Best Case Bankruptcy

Case 8:18-bl<-09240-RCT Doc 1 Filed 10/26/18 Page 33 of 46

Fill in this information to identify your case:

Debtor 1 Jeanna Sue Reedy
First Name Middle Name Last Name

Debtor 2

(Spouse itt filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: i\/llDDLE DlSTRlCT OF FLOR|DA - TAlVlPA D|V|S|ON

 

Case number
(ifknown) |:| Check if this is an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for individuals Filing for Bankruptcy 4/16

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form, On the top of any additional pages, write your name and case

number (if known). Answer every question.

 

m Give Details About Your Marital Status and Where You Lived Before
1. What is your current marital status?

[l Married
l Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

l:l No
- Yes. List all of the places you lived in the last 3 years Do not include where you live now.
Debtor1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there
4079 NavajO Avenue Fiom'TOi l__.l Same as Debtor 1 l:l Same as Debtor1
Huber Heights, OH 45424 Dec 2000 - Nov From-To:
2016

 

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Commuriity property
states and territories include Arizona, California, ldaho, Louisianal Nevada, New l\/lexico, Puerto Rico, Texas, Washington and Wisconsin.)

- No
l:l Yes. l\/lake sure you fill out Schedu/e H.' Your Codebtors (Official Form 106H),

m Explain the Sources of Your income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses including part-time activities
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

 

- No
l:l Yes. Fill in the details
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check ali that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2016 Best Case_ LLC ~ www'bestcase.com Best Case Bankruptcy

Debtor 1 Jeanna Sue Reedy Case number (ifknown)

Case 8:18-bl<-09240-RCT Doc 1 Fiied 10/26/18 Page 34 of 46

 

Did you receive any other income during this year or the two previous calendar years?

include income regardless of whether that income is taxable Examples of other income are alimony; child support; Sociai Security, unemployment
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separate|y. Do not include income that you listed in line 4.

 

 

 

 

 

l:l No
l Yes. Fiii in the detaiis.
"Debtor1, -" . » D`"ebtor2 ‘ 4 7
Sources of income t Gross income from Sources of income Gross income
Describe below. each source Describe below. (before deductions
(before deductions and and exclusions)
exclusions)
From January 1 of current year until Pen$ion $33,64()_25
the date you filed for bankruptcy:
Annuity $11,889.83
For last calendar year: pension $45,132_00
(January 1 to December 31, 2017 )
Disability $47,440.00
For the calendar year before that: Pension $43,838_00
(January 1 to December 31, 2016 )
Disability $64,252.00

 

List Certain Payments You Made Before You Fiied for Bankruptcy

6. Are either Debtor 1’s or Debtor 2's debts primarily consumer debts?
L_.l No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

m No. Go to line 7.

l:l Yes List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations such as child support and alimony, Aiso, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed ori or after the date of adjustment.

l Yes. Debtor1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

l No. Go to line 7.

l:l ,Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for
paid still owe
Official Form 107 v Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2018 Best Casel LLC - www.bestcase.com Best Case Bankruptcy

Case 8:18-bl<-09240-RCT Doc 1 Fiied 10/26/18 Page 35 of 46

Debtor 1 Jeanna Sue Reedy Case number (ifknown)

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was ari insider?
insiders include your relatives; any general partners; relatives of any,general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor 11 U.S.C. § 101. include payments for domestic support obligations such as child support and

alimony.
l No
l:l Yes. List all payments to an insider.
|nsider's Name and Address Dates of payment Total amount Amount you Reason' for this payment
paid still owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
include payments on debts guaranteed or cosigned by an insider.

- No

l:l Yes. List all payments to an insider

|nsider's Name and Address Dates of payment Total amount Amount you Reason for this payment
. paid still owe include creditors name

identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any iawsuit, court action, or administrative proceeding?
List all such matters including personal injury cases small claims actions, divorces, collection suits, paternity actions support or custody
modifications and contract disputes

- No
l:l Yes. Fill in the details
Case title Nature of the case Court or agency Status of the case

Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or |evied?
Check ali that apply and Hll in the details below.

l No_cotoiinen.
l:l Yes. Fill in the information below.

Creditor Name and Address Describe the Property Date Value of the

Property
Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

l No
iii Yes Fiii in the detaiis.
Creditor Name and Address Describe the action the creditor took Date action was Amount

taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors a
court-appointed receiver, a custodian, or another official?

- No
l:l Yes

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
- No
El Yes. i=iii in the details for each gift

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
Person to Whom You Gave the Gift and
Address:
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996~2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 8:18-bl<-09240-RCT Doc 1 Fiied 10/26/18 Page 36 of 46

Debei' 1 Jeanna Sue Reedy Case number (ifknown)

 

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
l No

l:l Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you Value
more than $600 ` contributed
Charity's Name

Address (Number, street city, state and ziP code)
List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

- No
l'_'l Yes. Fiii in the detaiis.
Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred include the amount that insurance has paid. List pending loss lost

insurance claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy

 

l:l No

- Yes. Fill in the details

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made

Person Who Made the Payment, if Not You

Charies G. Moore, P.A. $1,500.00 Attorney Fee $1,500.00
1135 Pasadena Ave. S. $335.00 Fiiing fee (co|lected by

Suite 301 attorney and remitted to provider)

St. Petersburg, FL 33707 $20.00 Credit Counseling fee (co|lected

CGMPA1@AOL.COM by attorney and remitted to provider)

Aiien Credit & Debt $20.00 for credit counseling $20_00

Counseling Agency
20003 - 387th Avenue
Wolsey, SD 57384

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

- No
l'_'l Yes. Fill in the details
Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
made
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2018 Best Case, LLC - wwwfbestcase.com Best Case Bankruptcy

Case 8:18-bl<-09240-RCT Doc 1 Fiied 10/26/18 Page 37 of 46

Debtor 1 Jeanna Sue Reedy Case number (ifknown)

 

 

18. Within 2 years before you filed for bankruptcy, did you se|l, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement

l No

l:l Yes. Fill in the details

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made

paid in exchange
Person's relationship to you '

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

- No
l:l Yes. Fill in the details
Name of trust Description and value of the property transferred Date Transfer was

made
Part 8:~ List of Certain Financial Accounts, |nstruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,

so|d, moved, or transferred?
include checking, savings money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage

houses, pension funds, cooperatives associations and other financial institutions

- No
El Yes. Fill in the details

Name of Financial institution and Last 4 digits of Type of account'or Date account was Last balance
Address (Number, street city, state and ziP account number instrument closed, so|d, before closing or

cade) moved, or transfer
» transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

- No
L_.l Yes. Fill in the details
Name of Financial institution Who else\had access to it? Describe the contents Do you still
Address (Nurnber, street city, state and ziP code) Address (Nur'nher, street city, ‘ ~ have it?
State and ZlP Code)
22. Have you stored property iri a storage unit or place other than your home within 1 year before you filed for bankruptcy?
- No
l:l Yes. Fill in the details
Name of Storage Faci|ityl Who else has or had access Describe the contents Do you still
Address (Number, street city, state and ziP code) to it? have it?
Address (Number, street city,
State and ZlP Code)

identify Property You Hold or Contro| for Someone Eise

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for, or hold in trust

for someone.
- No
l:l Yes. Fill in the details
Owner‘s Name Where is the property? Describe the property Value
Address (Nurnber, street ciry, state and ziP code) (Numberi Street, City, State and ZlP

Code)
Part 10: Give Details About Environmental information

For the purpose of Part 10, the following definitions appiy:

- Environmental law means any federa|, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 8:18-bl<-09240-RCT Doc 1 Fiied 10/26/18 Page 38 of 46

Dethl’ 1 Jeanna Sue Reedy Case number (ifknown)

 

 

toxic substances wastes or material into the air, iand, soi|, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances wastes or materia|.

Site means any |ocation, facility, or property as defined under any environmental |aw, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous materia|, poi|utant, contaminant, or similar term.

Report all notices releases and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental |aw?

- No

l:l Yes. Fill in the details.

Name of site Governmental unit Environmental |aw, if you Date of notice
Address rNurnbar, street city, state and ziP cade) Address (Nurnbar, street city, state and know it

ZlP Code)

25. Have you notified any governmental unit of any release of hazardous materia|?

- No
El Yes. Fiii in the details

Name of site Governmental unit Environmental law, if you Date of notice
Address (Nnrnhar, streetl city. state and ziP code) Address (Nurnbar, street city, state and know it '

ZlP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental |aw? include settlements and orders

- No
l:l ¥es. Fill in the details
Case Titie Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, street city,
State and ZlP Code)

Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
l:l A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
l:l A member of a limited liability company (LLC) or limited liability partnership (LLP)
l:l A partner in a partnership
l:l An officer, director, or managing executive of a corporation
l:l An owner of at least 5% of the voting or equity securities of a corporation
l No. None of the above applies Go to Part12.

l] Yes. Check all that apply above and fill in the details below for each business

Business Name Describe the nature of the business Emp|oyer identification number
Address Do not include Sociai Security number or iTlN.
(Number. Street, City, State and ZlP Code) Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions creditors or other parties

l No
l:l Yes. Fill in the details below.

Name Date issued

Address
(Number, Street, City, State and ZiF Code)

men Below

| have read the answers on this Statement of Financial Affairs and any attachments and | declare under penalty of perjury that the answers
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

 

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 8:18-bk-09240-RCT DOC 1 Filed 10/26/18 Page 39 of 46

Debtor 1 Jeanna Sue Reedy Case number (ifknown)

 

 

are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a ba t . uptcy case can result in ti t - l » to $250,000, or imprisonment for up to 20 years, or both.

  

    

  

 

Signature of Debtor 2

Date

 

Did you atta h additio al pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
- No

l:l Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

- No

|:l Yes. Name of Person . Attach the Bankruptcy Petition Preparer’s Notice, Dec/aration, and Signature (Official Form 119).

official Form 107 Statement of Financial Affairs for lndivlduals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2018 Besl Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 8:18-bk-09240-RCT DOC 1 Fiied 10/26/18 Page 40 of 46

Fill in this information _to identify your case:

Debtor l Jeanna Sue Reedy
First Name Middle Name Last Name

Debtor 2
(Spouse ifl filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: lVllDDLE DiSTRlCT OF FLOR|DA - TAMPA D|V|S|ON

 

Case number
(ifknown) |] Check if this is an

amended filing

 

 

 

Official Form 108
Statement of intention for individuals Fiiing Under Chapter 7 12/15

if you are an individual filing under chapter 7, you must fill out this form if:
- creditors have claims secured by your property, or

- you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list

on the form

if two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possibie. if more space is needed, attach a separate sheet to this form, On the top of any additional pages,
write your name and case number (if known).

mt Your Creditors Who Have Secured Claims

1, For any creditors that you listed in Part1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors Carmax El Surrender the propertyi ij No
namei l:l Retain the property and redeem it.
D _ t_ f _ l Retain the property and enter into a - Yes
€SCr'P ron O 2013 Ford Focus 45,287 miles Reamrmat,-on Agreement_
property AS appra'sed by Robert Bonnell l:l Retain the property and [expiain]:

securing debt:

 

 

Creditors QUiCken LOan$ - Surrender the property. . No
name: El Retain the property and redeem it.

|:] Retain the property and enter into a m Yes
DeSCripinn Of 4079 Navajo Avenue Huber Reaffirmation Agreement.
property Heights, OH 45424 MonthlT\€ry l:i Retain the property and [explain]:

securing debt: County

 

 

must Your Unexpired Personai Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1OSG), fill
in the information beiow. Do not list real estate leases Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Wi|l the lease be assumed?

Official Form 108 Statement of intention for individuals Fiiing Under Chapter 7 page 1

Software Copyright (c) 1996-2018 Best Case. LLC ~www.bestcase.com Besl Case Bankruptcy

Case 8:18-bk-09240-RCT DOC 1 Fiied 10/26/18 Page 41 of 46

 

 

D€ber 1 Jeanna Sue Reedy Case number (ifknown)
Lessor's name: m NO
Description of leased

Property: i:l Yes
Lessor's name: m No
Description of leased

Property: m yes
Lessor's name: jj No
Description of leased

Property: n Yes
Lessor's name: jj No
Description of leased

Property: I:l Yes
Lessor's name: m No
Description of leased

Property: n Yes
Lessor's name: m NO
Description of leased

Property: m Yes
Lessor’s name: |:| No
Description of leased

Property: m Yes

 

mmgn Bel<>w

Under penalty of perjury, | deciar at l have indicated my intention about any property of my estate that secures a debt and any personal

/ ' Signature Of Debei'Z
Date/Y /J/ ;Le{/ 25 /g Date

       
 
 

 

 

 

Official Form 108 Statement of intention for individuals Fiiing Under Chapter 7 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Besl Case Bankruptcy

Case 8:18-bk-09240-RCT Doc 1 Fiied 10/26/18 Page 42 of 46

132030 (Form 2030) (12/15)
United States Bankruptcy Court
Middle District of Florida - Tampa Division

In re Jeanna Sue Reedy - Case No.

 

Debtor(s) Chapter 7

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

l. Pursuant to il U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as foilows:

 

 

For legal services, l have agreed to accept $ 1,500.00
Prior to the filing of this statement I have received $ 1,500.00
Baiance Due $ 0.00

 

2. The source of the compensation paid to me was:
l Debtor L__i Other (specify):
3. The source of compensation to be paid to me is:

- Debtor |:i Other (specify):
4. . l have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law tirm.

l:\ l have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached

5 . In return for the above-disclosed fee, l have agreed to render legal service for all aspects of the bankruptcy case, including:

Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

[Other provisions as needed]

P~P$:"P’

6. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Adversary proceedings; Amendments; Defense of any post-petition motions filed by creditors; Fiiing fee;
Motions to avoid lien; Motions for reiief; Motions to value; Preiiminary hearings; or Triais. The $335. 00 statutory
filing fee will be collected from debtor and paid to United States Bankruptcy Court by attorney. The $20. 00 credit
counseling fee will be collected from debtor and forwarded to provider by attorney.

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or arran ement for payment to me for representation of the debtor(s) in
this bankruptcy proceeding. '

»/24//¢*
Date Charies G. Moore, Esq. 0886701
Signature of Attorney
Charies G. Moore, P.A.
1135 Pasadena Ave. S.
Suite 301
St. Petersburg, FL 33707
(727) 381-8080 Fax: (727) 381 -0234
CGMPA1@AOL.COM
Name of law firm

 

 

 

 

 

 

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.ccm Best Case Bankruptcy

Case 8:18-bk-09240-RCT Doc 1 Filed 10/26/18 Page 43 of 46

Fiii iri this information iO ideriiiiy your Ceeei Check one box only as directed in this form and in Form

122A-1Supp:

 

Debtor 1 Jeanna Sue Reedy

g::i;r lfzmmg) - 1. There is no presumption of abuse

l:l 2, The calculation to determine if a presumption of abuse
applies will be made under Chapter 7 Means Test
Calculat/'on (Official Form 122A-2).

l\/lidd|e District of F|orida - Tampa
United States Bankruptcy Court for the: Division

 

Case number l:l 3. The l\/|eans Test does not apply now because of
('ii<r‘°Wn) qualified military service but it could apply later.

 

|:l Check if this is an amended filing

Official Form 122A - 1
Chapter 7 Statement of Vour Current Monthly income 12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for being accurate. lf more space is needed,
attach a separate sheet to this form. include the line humberto which the additional information applies. On the top of any additional pages, write your name and
case number (if known). lf you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption ofAbuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.

Calcu|ate Your Current Monthly |ncome

1. What is your marital and filing status? Check one only.

- Not married. Fill out Column A, lines 2-11.
l:l Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11,
m Married and your spouse is NOT filing with you. You and your spouse are:
l:l Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2~11.
l:l Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under

penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
living apart for reasons that do not include evading the |V|eans Test requirements 11 U.S.C § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case, 11 U.S.C. §

101 (10A). For example, if you are filing on September 15. the 6-month period would be March 1 through August 31. |f the amount of your monthly income varied during
the 6 months add the income for all 6 months and divide the total by 6. Fill in the result Do not include any income amount more than once. For example, if both
spouses own the same rental propertyx put the income from that property in one column only. |f you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

 

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all

 

 

 

 

 

 

 

 

 

payroll deductions). O-OO $
3. Alimony and maintenance payments Do not include payments from a spouse if

column a ls filled ln. 0.00 $
4, Al| amounts from any source which are regularly paid for household expenses

of you or your dependents, including child support. include regular contributions

from an unmarried partner, members of your househo|d, your dependents parents,

and roommates. include regular contributions from a spouse only if Column B is not

filled in. Do not include payments you listed on line 3. 0-00 $
5, Net income from operating a business, profession, or farm

Debtor1

Gross receipts (before all deductions) 3 0-00

Ordinary and necessary operating expenses '$ O-OO

Net monthly income from a business, profession, or farm $ 0-00 C°Py here '> $ 0.00 $
6. Net income from rental and other real property

Debtor1

Gross receipts (before all deductions) 3 0-00

Ordinary and necessary operating expenses '$ O-OO

Net monthly income from rental or other real property $ 0-00 Copy here '> $ 0-00 $
7. lnterest, dividends, and royalties $ o-Oo $

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly |ncome page 1

Software Copyright (c) 1996»2018 Besl Case_ LLC - www bestease corn Best Case Bankruptcy

Case 8:18-bk-09240-RCT Doc 1 Filed 10/26/18 Page 44 of 46

 

 

 

Debtor1 Jeanna Sue Reedy Case number (ifknown)
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemp|oyment compensation $ 0.00 $

 

Do not enter the amount if you contend that the amount received was a benth under
the Sociai Security Act. lnstead, list it here:

 

 

For you $ 0_00
For your spouse $
9. Pension or retirement income. Do not include an amount received that was a
y $ 3,882.00 $

benefit under the Sociai Security Act.

10. |ncome from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Sociai Security Act or payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism. |f necessary, list other sources on a separate page and put the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

total below.
$ 0.00 $
$ 0.00 $
Total amounts from separate pages, if any. + $ 0_00
11. Calcu|ate your total current monthly income. Add lines 2 through 10 for + _
each column. Then add the total for Column A to the total for Column B. $ 3’882-00 $ ' $ 3,832-00
Total current monthly
income
Deterrnine Whether the Means Test Applies to You
12. Calcu|ate your current monthly income for the year. Fo|low these steps:
12a. Copy your total current monthly income from line 11 Copy line 11 here=> $ 3,882_00
Multip|y by 12 (the number of months in a year) x 12
12b. The result is your annual income for this part of the form 12b_ $ 46,584.00

 

 

 

13. Calcu|ate the median family income that applies to you. Fo|low these steps:

Fill in the state in which you |ive.
Fill in the number of people in your household i:_|

Fill in the median family income for your state and size of household 13. $ 46,677.00

To find a list of applicable median income amounts, go on|ine using the link specitied in the separate instructions
for this form. This list may also be available at the bankruptcy clerk's oftice.

 

 

 

 

14. How do the lines compare?

14a. - Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. l:l Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse /'s determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

Sign Be|ow

 

    

/ of .
/a/D y//x/)/(
MM/ DD //YYYY '
|f you check/ed line 14a do NOT fill out or tile Form 122A-2.

 

lf you checked line 14b, fill out Form 122A-2 and file it with this form,

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Jeanna Sue Reedy Case 3113'bi<'0924@'l§t@§'6.[}@60i1e, Elle 10/26/18 Pag§ioél&(§lli@seph

1071 Donegan Road
Lot 1151
Largo, FL 33771

Care Credit - Synchrony Bank
Attn: Bankruptcy Dept.

PO Box 965061

Orlando, FL 32896

lnterna| Revenue Service
PO Box 7346
Phi|adelphia, PA 19101-7346

Reliance _
PO Box 59838
Schaumburg, lL 60159

Charies G. Moore, P.A.

1135 Pasadena Ave. S.

Suite 301

St. Petersburg, FL 33707

Carmax
PO Box 440609
Kennesaw, GA 30160

Kanes

Synchrony Bank

Attn: Bankruptcy Dept.
PO Box 965061
Orlando, FL 32896-5061

One Pierce Place
Suite 1225W
ltasca, lL 60143

Dayton Power and Light Co
PG Box 740598
Cincinnati, OH 45274

Quicken Loans
PO Box 6577
Caro| Stream, lL 60197

Case 8:18-bk-09240-RCT Doc 1 Filed 10/26/18 Page 46 of 46

United States Bankruptcy Court
Middle District of Florida - Tampa Division

In re Jeanna Sue Reedy Case No.

 

Debtor(s) Chapter 7

 

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors ls true and corr to the best of his/her knowledge
Date: ' ’ %Qw //{§

Je ue Reedy

Sign/atari of Debtor
Date: /o/Z{'//J

Signature of Attorney

Charies G. Moore, Esq. 0886701
Charies G. Moore, P.A.

1135 Pasadena Ave. S.

Suite 301

St. Petersburg, FL 33707

(727) 381-8080 Fax: (727) 381-0234

\
\

 

Software Copyright (c) 1996~2018 Best Case, LLC ~ www.bestcase.com Best Case Bankruptcy

